        Case 4:20-cv-00235-JM-BD Document 47 Filed 02/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

MICHAEL DEWAYNE MCCRAY,
ADC #165654                                                                PLAINTIFF

V.                            CASE NO. 4:20-CV-235-JM-BD

JAY WINTERS, et al.                                                     DEFENDANTS

                                          ORDER

       The Court has received a Recommendation filed by Magistrate Judge Beth Deere.

The parties have not filed objections. After careful review of the Recommendation, the

Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in its entirety.

       Defendants’ motion for partial summary judgment (Doc. No. 37) is DENIED.

       IT IS SO ORDERED this 2nd day of February, 2021.



                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
